Exhibit 99.1 HOVNANIAN ENTERPRISES, INC. News Release Contact: J. Larry Sorsby Jeffrey T. O’Keefe Executive Vice President & CFO Vice President, Investor Relations 732-747-7800 732-747-7800 HOVNANIAN ENTERPRISES REPORTS FISCAL 2 RED BANK, NJ, September 4, 2014 – Hovnanian Enterprises, Inc. (NYSE: HOV), a leading national homebuilder, reported results for its fiscal third quarter and nine months ended July 31, 2014. RESULTS FORTHE THREE AND NINE MONTH PERIODS ENDED JULY 31, 2014: ● Total revenues were $551.0 million in the third quarter of fiscal 2014, an increase of 15.2% compared with $478.4 million during the fiscal 2013 third quarter. For the first nine months of fiscal 2014, total revenues increased 7.9% to $1.36 billion compared with $1.26 billion in the first nine months of the prior year. ● Homebuilding gross margin percentage, before interest expense and land charges included in cost of sales, was 21.3% for the third quarter ended July 31, 2014, up 100 basis points compared with 20.3% in last year’s third quarter. During the first three quarters of fiscal 2014, homebuilding gross margin percentage, before interest expense and land charges included in cost of sales, was 20.2%, up 130 basis points compared with 18.9% in the same period of the prior year. ● Pre-tax income during the fiscal 2014 third quarter was $15.4 million compared with pre-tax income of $10.4 million in last year’s third quarter. During the nine months ended July 31, 2014, the pre-tax loss was $15.8 million compared with a pre-tax loss of $11.7 million during the same period a year ago. ● Net income was $17.1 million, or $0.11 per common share, in the fiscal 2014 third quarter, compared with net income of $8.5 million, or $0.06 per common share in the prior year’s third quarter. For the first nine months of fiscal 2014, the net loss was $15.3 million, or $0.10 per common share, which included $0.5 million of federal and state tax benefits, compared with a net loss of $1.5 million, or $0.01 per common share, which included $10.2 million of federal and state tax benefits, during the first nine months of fiscal 2013. ● Deliveries, including unconsolidated joint ventures, were 1,549 homes for the third quarter ended July 31, 2014, a 3.1% increase compared with 1,502 homes in the fiscal 2013 third quarter. For the nine months ended July 31, 2014, deliveries, including unconsolidated joint ventures, were 4,018 homes compared with 4,114 homes in the first nine months of the prior year. ● As of July 31, 2014, consolidated active selling communities increased 5.4% to 196 communities compared with 186 communities at July 31, 2013. ● The dollar value of consolidated net contracts increased 4.6% to $517.3 million in the third quarter of fiscal 2014 compared with $494.6 million in the fiscal 2013 third quarter. The dollar value of net contracts, including unconsolidated joint ventures, for the third quarter of fiscal 2014 decreased 0.7% to $542.9 million compared with $546.9 million in the third quarter of the prior year. 1 ● For the third quarter ended July 31, 2014, the number of consolidated net contracts decreased 6.3% to 1,357 homes compared with 1,448 homes in last year’s third quarter. The number of net contracts, including unconsolidated joint ventures, decreased 9.2% to 1,424 homes during the third quarter of fiscal 2014 from 1,568 homes in the same period of the prior year. ● For the nine months ended July 31, 2014, the dollar value of consolidated net contracts increased 8.4% to $1.59 billion compared with $1.47 billion in the first nine months of fiscal 2013. The dollar value of net contracts, including unconsolidated joint ventures, for the nine months ended July 31, 2014 was $1.70 billion compared with $1.71 billion in the first nine months of the prior year. ● In the first nine months of fiscal 2014, the number of consolidated net contracts decreased 1.8% to 4,258 homes from 4,338 homes in the first nine months of fiscal 2013. The number of net contracts, including unconsolidated joint ventures, decreased 6.8% to 4,533 homes for the first nine months of fiscal 2014 from 4,862 homes in the first nine months of the prior year. ● As of July 31, 2014, the dollar value of consolidated contract backlog increased 14.3% to $1.03 billion compared with $897.2 million at July 31, 2013. The dollar value of contract backlog, as of July 31, 2014, including unconsolidated joint ventures, was $1.11 billion, an increase of 7.8%, compared with $1.03 billion as of July 31, 2013. ● As of July 31, 2014, the number of homes in consolidated contract backlog increased 4.7% to 2,690 homes compared with 2,569 homes as of the end of the third quarter of fiscal 2013. Contract backlog, as of July 31, 2014, including unconsolidated joint ventures, increased to 2,907 homes compared with 2,893 homes as of July 31, 2013. ● Total interest expense as a percentage of total revenues declined 100 basis points to 6.5% for the third quarter ended July 31, 2014 compared with 7.5% in last year’s third quarter. For the first nine months of fiscal 2014, total interest expense as a percentage of total revenues declined 60 basis points to 7.6% compared with 8.2% during the same period a year ago. ● Total SG&A was $67.0 million, or 12.2% of total revenues, during the fiscal 2014 third quarter compared to $56.4 million, or 11.8% of total revenues, in last year’s third quarter. Total SG&A was $189.8 million, or 13.9% of total revenues, in the first nine months of fiscal 2014 compared to $157.2 million, or 12.5% of total revenues, in the prior year’s first nine months. ● Adjusted EBITDA increased to $53.8 million for fiscal 2014 third quarter compared to $48.6 million during the third quarter of fiscal 2013. Adjusted EBITDA decreased to $97.5 million for the nine months ended July 31, 2014 compared to $102.2 million in the first nine months of fiscal 2013. ● The contract cancellation rate, including unconsolidated joint ventures, for the three months ended July 31, 2014 was 22%, compared with 18% in the third quarter of the prior year. ● During August of 2014, the dollar value of net contracts and the number of net contracts, including unconsolidated joint ventures, increased 21.1% and 11.5%, respectively, to $193.6 million compared with $159.9 million and to 483 homes from 433 homes in August 2013. 2 ● The valuation allowance was $933.3 million as of July 31, 2014. The valuation allowance is a non-cash reserve against the tax assets for GAAP purposes. For tax purposes, the tax deductions associated with the tax assets may be carried forward for 20 years from the date the deductions were incurred. LIQUIDITY AND INVENTORY AS OF JULY 31 , 201 4 : ● During the third quarter of fiscal 2014, $137.5 million was spent on land and land development. For the nine months ended July 31, 2014, the dollar amount spent on land and land development was $424.5 million. ● Total liquidity at the end of the fiscal 2014 third quarter was $231.7 million compared to $278.9 million at July 31, 2013. Total liquidity at July 31, 2014 included $176.6 million of homebuilding cash, $5.6 million of restricted cash required to collateralize letters of credit and $49.5 million of availability under the unsecured revolving credit facility. ● As of July 31, 2014, the land position, including unconsolidated joint ventures, was 37,706 lots, consisting of 17,620 lots under option and 20,086 owned lots, an increase of 5,183 lots compared with a total of 32,523 lots as of July 31, 2013. ● During the third quarter of fiscal 2014, approximately 2,900 lots were put under option or acquired in 53 communities. COMMENTS FROM MANAGEMENT : “We were pleased with the strength of our gross margins and our revenue growth during the third quarter of fiscal 2014,” stated Ara K. Hovnanian, Chairman of the Board, President and Chief Executive Officer. “Assuming no change in current market conditions, we expect to be profitable for the full fiscal 2014 year. We believe the housing industry remains in the early stages of a recovery. We anticipate generating revenue growth from continued investments in new communities. This will allow us to leverage our SG&A and interest costs, which we expect will result in higher levels of profitability in future years,” concluded Mr. Hovnanian. WEBCAST INFORMATION: Hovnanian Enterprises will webcast its fiscal 2014 third quarter financial results conference call at 11:00 a.m. E.T. on Thursday, September 4, 2014. The webcast can be accessed live through the “Investor Relations” section of Hovnanian Enterprises’ Website at http://www.khov.com . For those who are not available to listen to the live webcast, an archive of the broadcast will be available under the “Audio Archives” section of the Investor Relations page on the Hovnanian Website at http://www.khov.com . The archive will be available for 12 months. ABOUT HOVNANIAN ENTERPRISES ® , INC.: Hovnanian Enterprises, Inc., founded in 1959 by Kevork S. Hovnanian, is headquartered in Red Bank, New Jersey. The Company is one of the nation’s largest homebuilders with operations in Arizona, California, Delaware, Florida, Georgia, Illinois, Maryland, Minnesota, New Jersey, North Carolina, Ohio, Pennsylvania, South Carolina, Texas, Virginia, Washington, D.C. and West Virginia. The Company’s homes are marketed and sold under the trade names K. Hovnanian® Homes® , Brighton Homes® and Parkwood Builders. As the developer of K. Hovnanian’s® Four Seasons communities, the Company is also one of the nation’s largest builders of active adult homes. 3 Additional information on Hovnanian Enterprises, Inc., including a summary investment profile and the Company’s 2013 annual report, can be accessed through the “Investor Relations” section of the Hovnanian Enterprises’ website at http://www.khov.com. To be added to Hovnanian's investor e-mail or fax lists, please send an e-mail to IR@khov.com or sign up at http://www.khov.com. NON-GAAP FINANCIAL MEASURES: Consolidated earnings before interest expense and income taxes (“EBIT”) and before depreciation and amortization (“EBITDA”) and before inventory impairment loss and land option write-offs and loss on extinguishment of debt (“Adjusted EBITDA”) are not U.S. generally accepted accounting principles (GAAP) financial measures. The most directly comparable GAAP financial measure is net income (loss). The reconciliation of EBIT, EBITDA and Adjusted EBITDA to net income ( loss ) is presented in a table attached to this earnings release. Income (Loss) Before Income Taxes Excluding Land-Related Charges and Loss on Extinguishment of Debt is a non-GAAP financial measure. The most directly comparable GAAP financial measure is Income (Loss) Before Income Taxes. The reconciliation of Income (Loss) Before Income Taxes Excluding Land-Related Charges and Loss on Extinguishment of Debt to Income ( Loss ) Before Income Taxes is presented in a table attached to this earnings release. FORWARD-LOOKING STATEMENTS All statements in this press release that are not historical facts should be considered as “forward-looking statements . ” Such statements involve known and unknown risks, uncertainties and other factors that may cause actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by the forward-looking statements. Although we believe that our plans, intentions and expectations reflected in, or suggested by, such forward looking statements are reasonable, we can give no assurance that such plans, intentions, or expectations will be achieved. Such risks, uncertainties and other factors include, but are not limited to, (1) changes in general and local economic , industry and business conditions and impacts of the sustained homebuilding downturn ; (2) adverse weather and other environmental conditions and natural disasters ; (3) changes in market conditions and seasonality of the Company’s business ; (4) changes in home prices and sales activity in the markets where the Company builds homes ; (5) government regulation, including regulations concerning development of land, the home building, sales and customer financing processes, tax laws and the environment ; (6) fluctuations in interest rates and the availability of mortgage financing ; (7) shortages in, and price fluctuations of, raw materials and labor ; (8) the availability and cost of suitable land and improved lots ; (9) levels of competition ; (10) availability of financing to the Company ; (11) utility shortages and outages or rate fluctuations ; (12) levels of indebtedness and restrictions on the Company’s operations and activities imposed by the agreements governing the Company’s outstanding indebtedness ; (13) the Company's sources of liquidity ; (14) changes in credit ratings ; (15) availability of net operating loss carryforwards ; (16) operations through joint ventures with third parties ; (17) product liability litigation , warranty claims and claims made by mortgage investors; (18) successful identification and integration of acquisitions ; (19) significant influence of the Company’s controlling stockholders ; (20) changes in tax laws affecting the after-tax costs of owning a home; (21) geopolitical risks, terrorist acts and other acts of war ; and ( 22 ) other factors described in detail in the Company’s Annual Report on Form 10-K for the fiscal year ended October 31, 201 3 and subsequent filings with the Securities and Exchange Commission . Except as otherwise required by applicable securities laws, we undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events, changed ci rcumstances or any other reason. 4 Hovnanian Enterprises, Inc. July 31, 2014 Statements of Consolidated Operations (Dollars in Thousands, Except Per Share Data) Three Months Ended Nine Months Ended July 31, July 31, (Unaudited) (Unaudited) Total Revenues $551,009 $478,357 $1,364,986 $1,259,566 Costs and Expenses (a) 535,848 471,659 1,383,496 1,278,051 Loss on Extinguishment of Debt - - ) - Income from Unconsolidated Joint Ventures 211 3,690 3,849 6,806 Income (Loss) Before Income Taxes 15,372 10,388 ) ) Income Tax (Benefit) Provision ) 1,922 ) ) Net Income (Loss) $17,105 $8,466 ) ) Per Share Data: Basic: Income (Loss) Per Common Share $0.11 $0.06 ) ) Weighted-Average Number of Common Shares Outstanding (b) 146,365 146,056 146,223 144,840 Assuming Dilution: Income (Loss) Per Common Share $0.11 $0.06 ) ) Weighted-Average Number of Common Shares Outstanding (b) 162,278 162,823 146,223 144,840 (a) Includes inventory impairment loss and land option write-offs. (b) For periods with a net loss, basic shares are used in accordance with GAAP rules. Hovnanian Enterprises, Inc. July 31, 2014 Reconciliation of Income (Loss) Before Income Taxes Excluding Land-Related Charges and Loss on Extinguishment of Debt to Income (Loss) Before Income Taxes (Dollars in Thousands) Three Months Ended Nine Months Ended July 31, July 31, (Unaudited) (Unaudited) Income (Loss) Before Income Taxes $15,372 $10,388 ) ) Inventory Impairment Loss and Land Option Write-Offs 741 623 1,927 3,479 Loss on Extinguishment of Debt - - 1,155 - Income (Loss) Before Income Taxes Excluding Land-Related Charges and Loss on Extinguishment of Debt (a) $16,113 $11,011 ) ) (a) Income (Loss) Before Income Taxes Excluding Land-Related Charges and Loss on Extinguishment of Debt is a non-GAAP Financial measure. The most directly comparable GAAP financial measure is Income (Loss) Before Income Taxes. 5 Hovnanian Enterprises, Inc. July 31, 2014 Gross Margin (Dollars in Thousands) Homebuilding Gross Margin Homebuilding Gross Margin Three Months Ended Nine Months Ended July 31, July 31, (Unaudited) (Unaudited) Sale of Homes $538,007 $462,376 $1,331,490 $1,206,233 Cost of Sales, Excluding Interest and Land Charges(a) 423,488 368,617 1,061,880 978,309 Homebuilding Gross Margin, Excluding Interest and Land Charges 114,519 93,759 269,610 227,924 Homebuilding Cost of Sales Interest 15,757 13,702 37,247 35,089 Homebuilding Gross Margin, Including Interest and Excluding Land Charges $98,762 $80,057 $232,363 $192,835 Gross Margin Percentage, Excluding Interest and Land Charges % Gross Margin Percentage, Including Interest and Excluding Land Charges % Land Sales Gross Margin Land Sales Gross Margin Three Months Ended Nine Months Ended July 31, July 31, (Unaudited) (Unaudited) Land and Lot Sales $968 $1,940 $2,897 $15,218 Cost of Sales, Excluding Interest and Land Charges(a) 657 1,847 1,585 14,053 Land and Lot Sales Gross Margin, Excluding Interest and Land Charges 311 93 1,312 1,165 Land and Lot Sales Interest 70 55 477 222 Land and Lot Sales Gross Margin, Including Interest and Excluding Land Charges $241 $38 $835 $943 (a) Does not include cost associated with walking away from land options or inventory impairment losses which are recorded as Inventory impairment loss and land option write-offs in the Condensed Consolidated Statements of Operations. 6 Hovnanian Enterprises, Inc. July 31, 2014 Reconciliation of Adjusted EBITDA to Net Income (Loss) (Dollars in Thousands) Three Months Ended Nine Months Ended July 31, July 31, (Unaudited) (Unaudited) Net Income (Loss) $17,105 $8,466 ) ) Income Tax (Benefit) Provision ) 1,922 ) ) Interest Expense 35,707 35,706 104,409 103,892 EBIT (a) 51,079 46,094 88,593 92,213 Depreciation 865 938 2,571 3,782 Amortization of Debt Costs 1,082 907 3,240 2,718 EBITDA (b) 53,026 47,939 94,404 98,713 Inventory Impairment Loss and Land Option Write-offs 741 623 1,927 3,479 Loss on Extinguishment of Debt - - 1,155 - Adjusted EBITDA (c) $53,767 $48,562 $97,486 $102,192 Interest Incurred $36,472 $33,195 $108,073 $97,813 Adjusted EBITDA to Interest Incurred 1.47 1.46 0.90 1.04 (a) EBIT is a non-GAAP financial measure. The most directly comparable GAAP financial measure is net income (loss). EBIT represents earnings before interest expense and income taxes. (b) EBITDA is a non-GAAP financial measure. The most directly comparable GAAP financial measure is net income (loss). EBITDA represents earnings before interest expense, income taxes, depreciation and amortization. (c) Adjusted EBITDA is a non-GAAP financial measure. The most directly comparable GAAP financial measure is net income (loss). Adjusted EBITDA represents earnings before interest expense, income taxes, depreciation, amortization and inventory impairment loss and land option write-offs, and loss on extinguishment of debt. Hovnanian Enterprises, Inc. July 31, 2014 Interest Incurred, Expensed and Capitalized (Dollars in Thousands) Three Months Ended Nine Months Ended July 31, July 31, (Unaudited) (Unaudited) Interest Capitalized at Beginning of Period $107,992 $112,488 $105,093 $116,056 Plus Interest Incurred 36,472 33,195 108,073 97,813 Less Interest Expensed 35,707 35,706 104,409 103,892 Interest Capitalized at End of Period (a) $108,757 $109,977 $108,757 $109,977 (a) Capitalized interest amounts are shown gross before allocating any portion of impairments to capitalized interest. 7 HOVNANIAN ENTERPRISES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In Thousands) July 31, October 31, 2013 (Unaudited) ASSETS Homebuilding: Cash Restricted cash and cash equivalents Inventories: Sold and unsold homes and lots under development Land and land options held for future development or sale Consolidated inventory not owned: Specific performance options Other options Total consolidated inventory not owned Total inventories Investments in and advances to unconsolidated joint ventures Receivables, deposits and notes, net Property, plant and equipment, net Prepaid expenses and other assets Total homebuilding Financial services: Cash Restricted cash and cash equivalents Mortgage loans held for sale at fair value Other assets Total financial services Total assets (1)Derived from the audited balance sheet as of October 31, 2013. 8 HOVNANIAN ENTERPRISES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In Thousands Except Share and Per Share Amounts) July 31, October 31, (Unaudited) LIABILITIES AND EQUITY Homebuilding: Nonrecourse mortgages Accounts payable and other liabilities Customers’ deposits Nonrecourse mortgages secured by operating properties Liabilities from inventory not owned Total homebuilding Financial services: Accounts payable and other liabilities Mortgage warehouse lines of credit Total financial services Notes payable: Senior secured notes, net of discount Senior notes, net of discount Senior amortizing notes Senior exchangeable notes TEU senior subordinated amortizing notes - Accrued interest Total notes payable Income taxes payable Total liabilities Equity: Hovnanian Enterprises, Inc. stockholders’ equity deficit: Preferred stock, $0.01 par value – authorized 100,000 shares; issued and outstanding 5,600 shares with a liquidation preference of $140,000 at July 31, 2014 and at October 31, 2013 Common stock, Class A, $0.01 par value – authorized 400,000,000 shares; issued 142,821,363 shares at July 31, 2014 and 136,306,223 shares at October 31, 2013 (including 11,760,763 shares at July 31, 2014 and October 31, 2013 held in Treasury) Common stock, Class B, $0.01 par value (convertible to Class A at time of sale) – authorized 60,000,000 shares; issued 15,497,743 shares at July 31, 2014 and 15,347,615 shares at October 31, 2013 (including 691,748 shares at July 31, 2014 and October 31, 2013 held in Treasury) Paid-in capital – common stock Accumulated deficit ) ) Treasury stock – at cost ) ) Total Hovnanian Enterprises, Inc. stockholders’ equity deficit ) ) Noncontrolling interest in consolidated joint ventures - Total equity deficit ) ) Total liabilities and equity (1) Derived from the audited balance sheet as of October 31, 2013. 9 HOVNANIAN ENTERPRISES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In Thousands Except Per Share Data) (Unaudited) Three Months Ended July 31, Nine Months Ended July 31, Revenues: Homebuilding: Sale of homes Land sales and other revenues Total homebuilding Financial services Total revenues Expenses: Homebuilding: Cost of sales, excluding interest Cost of sales interest Inventory impairment loss and land option write-offs Total cost of sales Selling, general and administrative Total homebuilding expenses Financial services Corporate general and administrative Other interest Other operations ) Total expenses Loss on extinguishment of debt - - ) - Income from unconsolidated joint ventures Income (loss) before income taxes ) ) State and federal income tax (benefit) provision: State ) Federal ) - ) ) Total income taxes ) ) ) Net income (loss) ) ) Per share data: Basic: Income (loss) per common share ) ) Weighted-average number of common shares outstanding Assuming dilution: Income (loss) per common share ) ) Weighted-average number of common shares outstanding 10 HOVNANIAN ENTERPRISES, INC. (DOLLARS IN THOUSANDS EXCEPT AVG. PRICE) (UNAUDITED) Communities Under Development Three Months - July 31, 2014 Net Contracts Deliveries Contract Three Months End ed Three Months End ed Backlog Jul 31, Jul 31, Jul 31, % Change % Change % Change Northeast (NJ, PA) Homes (19.3)% (16.9)% (26.1)% Dollars (6.9)% (9.5)% (17.1)% Avg. Price 15.4% 8.9% 12.2% Mid-Atlantic (DE, MD, VA, WV) Homes 31.6% (1.1)% 37.1% Dollars 15.9% 0.8% 29.5% Avg. Price (11.9)% 1.9% (5.6)% Midwest (IL, MN, OH) Homes (5.6)% 23.4% 14.3% Dollars 26.7% 46.1% 31.0% Avg. Price 34.2% 18.4% 14.6% Southeast (FL, GA, NC, SC) Homes (24.6)% 38.8% (23.5)% Dollars (27.0)% 57.1% (14.0)% Avg. Price (3.2)% 13.2% 12.3% Southwest (AZ, TX) Homes (10.6)% 7.3% 10.0% Dollars 4.6% 10.6% 23.7% Avg. Price 17.0% 3.1% 12.4% West (CA) Homes 88 75 17.3% 19.3% (7.4)% Dollars 13.6% 46.9% 11.9% Avg. Price (3.1)% 23.2% 20.8% Consolidated Total Homes (6.3)% 9.2% 4.7% Dollars 4.6% 16.4% 14.3% Avg. Price 11.6% 6.6% 9.2% Unconsolidated Joint Ventures Homes 67 (44.2)% 85 (47.2)% (33.0)% Dollars (51.0)% (64.3)% (35.1)% Avg. Price (12.3)% (32.4)% (3.1)% Grand Total Homes (9.2)% 3.1% 0.5% Dollars (0.7)% 4.9% 7.8% Avg. Price 9.3% 1.7% 7.3% DELIVERIES INCLUDE EXTRAS Notes: (1) Net contracts are defined as new contracts signed during the period for the purchase of homes, less cancellations of prior contracts. (2) Segment data excludes unconsolidated joint ventures. 11 HOVNANIAN ENTERPRISES, INC. (DOLLARS IN THOUSANDS EXCEPT AVG. PRICE) (UNAUDITED) Communities Under Development Nine Months - July 31, 2014 Net Contracts Deliveries Contract Nine Months End ed Nine Months End ed Backlog Jul 31, Jul 31, Jul 31, % Change % Change % Change Northeast (NJ, PA) Homes (13.6)% (5.9)% (26.1)% Dollars (4.4)% 2.9% (17.1)% Avg. Price 10.6% 9.3% 12.2% Mid-Atlantic (DE, MD, VA, WV) Homes 26.0% 3.6% 37.1% Dollars 18.3% 9.7% 29.5% Avg. Price (6.1)% 5.9% (5.6)% Midwest (IL, MN, OH) Homes (2.5)% 16.6% 14.3% Dollars 17.7% 35.0% 31.0% Avg. Price 20.8% 15.8% 14.6% Southeast (FL, GA, NC, SC) Homes (10.9)% 27.1% (23.5)% Dollars (4.2)% 43.9% (14.0)% Avg. Price 7.5% 13.2% 12.3% Southwest (AZ, TX) Homes (3.3)% 1.0% 10.0% Dollars 7.2% 6.4% 23.7% Avg. Price 10.8% 5.3% 12.4% West (CA) Homes (4.2)% (28.9)% (7.4)% Dollars 16.9% (7.3)% 11.9% Avg. Price 22.0% 30.5% 20.8% Consolidated Total Homes (1.8)% 2.1% 4.7% Dollars 8.4% 10.4% 14.3% Avg. Price 10.4% 8.1% 9.2% Unconsolidated Joint Ventures Homes (47.5)% (37.9)% (33.0)% Dollars (54.4)% (49.8)% (35.1)% Avg. Price (13.2)% (19.1)% (3.1)% Grand Total Homes (6.8)% (2.3)% 0.5% Dollars (0.3)% 1.5% 7.8% Avg. Price 7.0% 3.9% 7.3% DELIVERIES INCLUDE EXTRAS Notes: (1) Net contracts are defined as new contracts signed during the period for the purchase of homes, less cancellations of prior contracts. (2) Segment data excludes unconsolidated joint ventures. 12 HOVNANIAN ENTERPRISES, INC. (DOLLARS IN THOUSANDS EXCEPT AVG. PRICE) (UNAUDITED) Communities Under Development Three Months - July 31, 2014 Net Contracts Deliveries Contract Three Months End ed Three Months End ed Backlog Jul 31, Jul 31, Jul 31, % Change % Change % Change Northeast (includes unconsolidated joint ventures) Homes (12.2)% (26.3)% (22.1)% (NJ, PA) Dollars (7.9)% (31.0)% (20.9)% Avg. Price 4.8% (6.3)% 1.6% Mid-Atlantic (includes unconsolidated joint ventures) Homes 18.0% (14.8)% 19.3% (DE, MD, VA, WV) Dollars 6.0% (16.3)% 17.9% Avg. Price (10.2)% (1.7)% (1.2)% Midwest (includes unconsolidated joint ventures) Homes (9.3)% 11.4% 6.4% (IL, MN, OH) Dollars 18.5% 28.8% 18.7% Avg. Price 30.7% 15.6% 11.6% Southeast (includes unconsolidated joint ventures) Homes (34.6)% 36.6% (25.0)% (FL, GA, NC, SC) Dollars (36.1)% 50.0% (16.6)% Avg. Price (2.3)% 9.8% 11.2% Southwest (includes unconsolidated joint ventures) Homes (10.6)% 7.3% 10.0% (AZ, TX) Dollars 4.6% 10.6% 23.7% Avg. Price 17.0% 3.1% 12.4% West (includes unconsolidated joint ventures) Homes 96 88 9.1% 11.1% (12.9)% (CA) Dollars (0.4)% 35.3% (0.7)% Avg. Price (8.7)% 21.8% 14.1% Grand Total Homes (9.2)% 3.1% 0.5% Dollars (0.7)% 4.9% 7.8% Avg. Price 9.3% 1.7% 7.3% Consolidated Total Homes (6.3)% 9.2% 4.7% Dollars 4.6% 16.4% 14.3% Avg. Price 11.6% 6.6% 9.2% Unconsolidated Joint Ventures Homes 67 (44.2)% 85 (47.2)% (33.0)% Dollars (51.0)% (64.3)% (35.1)% Avg. Price (12.3)% (32.4)% (3.1)% DELIVERIES INCLUDE EXTRAS Notes: (1) Net contracts are defined as new contracts signed during the period for the purchase of homes, less cancellations of prior contracts. 13 HOVNANIAN ENTERPRISES, INC. (DOLLARS IN THOUSANDS EXCEPT AVG. PRICE) (UNAUDITED) Communities Under Development Nine Months - July 31, 2014 Net Contracts Deliveries Contract Nine Months End ed Nine Months End ed Backlog Jul 31, Jul 31, Jul 31, % Change %Change % Change Northeast (includes unconsolidated joint ventures) Homes (14.5)% (13.1)% (22.1)% (NJ, PA) Dollars (16.9)% (16.7)% (20.9)% Avg. Price (2.8)% (4.1)% 1.6% Mid-Atlantic (includes unconsolidated joint ventures) Homes 3.4% (12.7)% 19.3% (DE, MD, VA, WV) Dollars (0.7)% (9.5)% 17.9% Avg. Price (4.0)% 3.7% (1.2)% Midwest (includes unconsolidated joint ventures) Homes (10.1)% 6.9% 6.4% (IL, MN, OH) Dollars 5.7% 20.3% 18.7% Avg. Price 17.6% 12.5% 11.6% Southeast (includes unconsolidated joint ventures) Homes (16.9)% 27.2% (25.0)% (FL, GA, NC, SC) Dollars (10.6)% 40.9% (16.6)% Avg. Price 7.7% 10.8% 11.2% Southwest (includes unconsolidated joint ventures) Homes (3.3)% 1.0% 10.0% (AZ, TX) Dollars 7.2% 6.4% 23.7% Avg. Price 10.8% 5.3% 12.4% West (includes unconsolidated joint ventures) Homes (11.9)% (31.3)% (12.9)% (CA) Dollars 3.8% (11.3)% (0.7)% Avg. Price 17.8% 29.1% 14.1% Grand Total Homes (6.8)% (2.3)% 0.5% Dollars (0.3)% 1.5% 7.8% Avg. Price 7.0% 3.9% 7.3% Consolidated Total Homes 4,258 (1.8)% 2.1% 4.7% Dollars 8.4% 10.4% 14.3% Avg. Price 10.4% 8.1% 9.2% Unconsolidated Joint Ventures Homes (47.5)% (37.9)% (33.0)% Dollars (54.4)% (49.8)% (35.1)% Avg. Price (13.2)% (19.1)% (3.1)% DELIVERIES INCLUDE EXTRAS Notes: (1) Net contracts are defined as new contracts signed during the period for the purchase of homes, less cancellations of prior contracts. 14
